PER CURIAM.
On January 8, 1976, an initiative petition was filed with the Secretary of State seeking enactment of a Bill for an Act entitled "Relating to public utilities, and providing penalties.”
The ballot title prepared by the Attorney General and returned to the Secretary of State reads:
"CREATES UTILITY CONSUMER ADVOCACY ORGANIZATION
"Measure creates independent non-profit, public corporation to represent electric, telephone, gas, heating utility customers’ interests before legislative, administrative and judicial bodies, support or oppose measures, conduct research, investigations, etc. Natural person utility customers contributing $3 annually are members. Governor appoints initial five directors; after $5,000 contributions received members elect directors from state senatorial districts. Subject to cost reimbursements, utilities must include contribution solicitations, other materials with billings, receive and forward contributions.”
Thereafter the Attorney General agreed that the word "consumer” should be inserted where the word "customer” had been used and that the word "certain” should be inserted between the word "represent” and the word "electric” in the originally proposed ballot title.
The petitioner has filed with this court a petition for a corrected ballot title to read:
"CREATES UTILITY USERS ADVOCACY CORPORATION
"Creates corporation to represent users of services of certain utilities before elgislative, administrative and judicial bodies, sponsor support or oppose initiative and referendum measures, conduct research, investigations, demonstration projects. Exempts from merit system and statutory limits on expenditure of funds and salaries. Members contributing $3.00 annually elect directors from senatorial districts. Utilities must include contribution solicitations, other materials with every bil*342ling, and forward contributions. Provides treble damages and criminal penalties.”
We have given careful consideration to the arguments presented by petitioner for changes in the ballot title and we are of the opinion that the ballot title as amended by the Attorney General meets the standards of sufficiency and fairness prescribed by ORS 254.077.
The ballot title as amended is therefore approved.